NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


CHRISTOPHER D. WARD, DOC #979923, )
                                  )
          Appellant,              )
                                  )
v.                                )             Case No. 2D18-1778
                                  )
STATE OF FLORIDA,                 )
                                  )
          Appellee.               )
                                  )

Opinion filed March 15, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Lee County; Ramiro Manalich, Judge.

Christopher D. Ward, pro se.



PER CURIAM.

             Affirmed.



VILLANTI, SLEET, and SALARIO, JJ., Concur.